Citation Nr: 1325149	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  09-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for treatment purposes and compensation purposes for dental trauma to any tooth other than number 1 and number 17.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for a disability manifested by vision loss.  

6.  Entitlement to service connection for a bilateral hearing loss disability.  

7.  Entitlement to service connection for shrapnel wound residuals to the right lower extremity.  

8.  Entitlement to service connection for scars of the left upper thigh.  
9.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).        


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1979 to April 1983, with several unverified additional periods of service in the National Guard and Reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  




REMAND

The Veteran in this case alleges that he is entitled to service connection for several disorders, and that he is also entitled to a TDIU.  

Upon review of the record, the Board notes that there is ambiguity as to the actual service dates of the Veteran.  DD Form 214s of record indicate that the Veteran had two periods of ACDUTRA in 1976 and 1979, and that he rendered active service in the Army from April 1979 to April 1983.  

The Veteran, in his Videoconference hearing, stated that he had activated service with both the National Guard and Army Reserve, to include periods serving as a recruiter for both of these components.  While it is apparent that some of this time was ACDUTRA service, it is unclear as to what, if any, dates of activated service (or, alternatively, additional ACDUTRA and INACDUTRA) were rendered with these components.  An initial review of the service treatment records reveals numerous consultations throughout the 1980s and early 1990s; however, a VA "military history" printout indicates that service in the Army Reserve occurred between March 1992 and January 1996, with the National Guard between June 1991 and March 1992, and with the active Army between April 1979 and April 1983.  It is unclear as to whether any of this service has been verified, as a letter to the Veteran, dated in July 2010, only noted that the Veteran had confirmed active service for VA purposes between April 1979 and April 1983.  

With regard to the noted "military history" allegedly compiled by VA, it was not reported if the duty in the Reserve/National Guard was active, ACDUTRA, or INACDUTRA service, and no mention was made of service in either component at a time between 1983 and 1991.  Service treatment records, however, show consultations with Army medical personnel in July 1986, and there are dental treatment records dated in 1990.  Additionally, a consultation record dated in June 1990 lists the Veteran as being an "ADSGT."  That is, an "active duty sergeant," suggesting that the Veteran was, at that time, in an activated status with the reserve component.  Additionally, it is pertinent to note that the 1990 records appear to be the most recent service treatment records that have been associated with the file, and there is clear indication of some type of service occurring subsequent to this date.    

Before any adjudication of the issues can proceed, it is of paramount importance that all of the Veteran's active service be verified.  In turn, it is necessary that all service treatment records, either from active service, ACDUTRA, or INACDUTRA periods be obtained and associated with the claims file.  Thus, the National Personnel Records Center (NPRC) or appropriate State Adjutant General's Office (Texas and Minnesota) should be contacted, and the dates of the Veteran's active service, to include any activated service in the Army Reserve and Army National Guard (either as a recruiter or in another capacity) must be obtained (also, any extended ACDUTRA should also be noted).  Following this, the NPRC or other appropriate agency should conduct a search as to the whereabouts of all outstanding service treatment records for the Veteran, particularly any records from 1983 to 1996, which may have been authored at the time of active service, ACDUTRA, or INACDUTRA.  Should additional service be unverifiable or service treatment records not be found to exist after an exhaustive search, such a finding must be made.    

Also, while the Board cannot offer an analysis as to the merits of the claims until the Veteran's entire active service period has been verified, it is noted that VA treatment records in the claims file are current until approximately 2011.  In an effort to avoid further development, it is asked that any more current VA treatment records be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department agency (NPRC/Texas and Minnesota Adjutant General's Office) to verify the dates of the Veteran's active service, to include any service as an activated member of the Army National Guard and Army Reserve.  Any period of extended ACDUTRA should also be noted.  
2.  Following this, obtain all outstanding service treatment records, either from active service, ACDUTRA service, or INACDUTRA service, from the Veteran's discharge from the active Army in April 1983 to approximately January 1996.  Should no records be available after an exhaustive search, so annotate the record.  

3.  Additionally, all outstanding VA treatment records from 2011 to the present should be obtained, and copies associated with the claims file.  Should no records be available, so annotate the record.  

4.  After the above-directed development has been accomplished to the extent possible, review the expanded record, especially if additional service treatment records are obtained, and determine whether additional assistance is warranted, such as providing VA examination or obtaining addendum opinions.

5.  Then, re-adjudicate the Veteran's claims.  Should the disposition remain less than favorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


